Citation Nr: 0825966	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-27 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for a right foot disability.

2.  Entitlement to a disability rating higher than 10 percent 
for a left foot disability.

3.  Entitlement to a disability rating higher than 10 percent 
for chondromalacia with arthritis of the right knee.

4.  Entitlement to a disability rating higher than 10 percent 
for chondromalacia with arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to April 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In February 2008, the Board remanded this case so that the 
veteran could be afforded the opportunity to appear at a 
Travel Board hearing.  By letter mailed in April 2008, the 
veteran was notified that the hearing had been scheduled FOR 
June 2008.  However, the veteran failed to appear at the 
hearing and has not requested that it be rescheduled. 


REMAND

In his July 2008 informal hearing presentation, the veteran's 
representative has requested the Board to remand this case 
for the purpose of affording the veteran a current 
examination to determine the current degree of severity of 
the disabilities at issue.  The record reflects that the most 
recent VA examination to determine the degree of severity of 
the disabilities at issue was performed in November 2004.  
Therefore, the Board agrees that the veteran should be 
afforded another VA examination to determine the current 
degree of severity of the disabilities at issue.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of any of the 
disabilities at issue during the period 
of these claims.  

2.  Then, the appellant should be 
afforded a VA examination or examinations 
to determine the current degree of 
severity of the disabilities at issue.  
The claims folder must be made available 
to and reviewed by the examiner(s).  Any 
indicated studies should be performed.  
The RO or the AMC should ensure that all 
information required for rating purposes 
is provided in the examination report(s).

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
his representative should be afforded the 
requisite opportunity to respond before 
the claims folder is returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


